Citation Nr: 1033184	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-05 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to April 
1954.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied an evaluation in excess of 
10 percent for bilateral hearing loss.

The Veteran appeared and gave testimony before the Board in 
December 2008.  A transcript of the hearing is of record.  The 
Board first considered the appeal in June 2009 and determined 
that a remand was necessary to further develop the medical 
record.  As such, the file was transferred to the Appeals 
Management Center (AMC) in Washington, DC, and the requested 
development was attempted.  The matter is now properly returned 
to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In June 2009, the Board remanded the matter to the RO for the 
purpose of obtaining additional evidence to determine whether an 
increased rating is warranted for bilateral hearing loss.  A VA 
audiological evaluation was conducted in May 2009 which noted 
normal to severe hearing loss in the right ear and profound 
hearing loss in the left ear.  The examiner noted that the 
audiogram could be viewed but a copy of the audiogram is not in 
the claims file.  Therefore, all known and available records 
relevant to the issue here on appeal have not been obtained and 
associated with the Veteran's claims file.  As such, VA has not 
met its obligation to assist this Veteran in obtaining evidence 
and has not complied with the Board's remand directive.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, a remand 
is necessary to obtain VA treatment records pursuant to 38 C.F.R. 
§ 3.159(c). 

Accordingly, the case is REMANDED for the following action:

1.	Obtain the audiogram readings of the May 
2009 VA audiology examination and any 
additional VA treatment records regarding 
the Veteran's hearing loss disability from 
November 2009 to present.  All such 
information, when obtained, should be made 
a part of the Veteran's claims folder.  If 
a negative response is obtained, it should 
be associated with the claims folder.

2.	The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


